
	

114 HR 2720 IH: Sunshine in Academic Admissions Act
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2720
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Mr. King of Iowa introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require institutions of higher education to report annually on the use of race, color, or
			 national origin in the admissions process.
	
	
 1.Short titleThis Act may be cited as the Sunshine in Academic Admissions Act. 2.FindingsCongress finds the following:
 (1)Citizens and taxpayers have a right to know whether federally funded institutions of higher education are treating student applications differently depending on the student’s race, color, or national origin, and, if so, the way in which these factors are weighted and the consequences to students and prospective students of these decisions.
 (2)Title VI of the Civil Rights Act of 1964 codified this right, forbidding in statute discrimination on the basis of race, color, or national origin by federally funded institutions, which includes nearly all colleges and universities.
 (3)This prohibition has largely been ignored by the Supreme Court, which has allowed racially discriminatory admissions.
 (4)However, in Fisher v. University of Texas, the United States Supreme Court in 2013 affirmed that strict scrutiny should be applied to university admissions programs to ensure diversity is not defined as mere racial balancing, but has a compelling state interest to achieve diversity. The Fisher case clarified that any such discrimination is only permitted if it is necessary to achieve the educational benefits of a racially diverse student body.
 (5)Therefore, colleges and universities must reevaluate their use of racially selective admissions policies. The costs of such policies cannot outweigh the supposed benefits. If a less discriminatory means could achieve similar results, the discrimination is not permissible.
 (6)In order to ensure that these limitations are followed, colleges and federally funded institutions of higher education must make public through annual reports their use of race, color, and national origin, for admissions decisions so that Federal and State enforcement agencies and interested persons can monitor the schools.
 (7)Additionally, college and universities must provide evidence sufficient to demonstrate that any such discrimination does not exceed the limits imposed by the Fisher case.
 (8)Academic mismatch refers to a significant discrepancy in academic qualifications between various groups within a student body, and is encouraged when universities lower their academic standards to artificially achieve a particular composition.
 (9)Mismatch works a harm because it sets particular students up for lower than average achievement, higher dropout rates, less competitive majors and, perhaps most damaging, a disproportionately large student loan burden.
			3.Report on consideration of race, color, or national origin in student admissions
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, each institution of higher education participating in programs under title IV of the Higher Education Act of 1965 shall submit to the Secretary of Education a report in accordance with this section.
			(b)Contents of Report
 (1)Disclosure of consideration of race, color, or national origin in student admissionsThe report shall include a statement indicating whether race, color, or national origin is given weight in the student admissions process of the institution or any department of the institution.
 (2)Additional disclosuresIf the disclosure under paragraph (1) states that race, color, or national origin is given weight in the student admissions process of an institution or department, then the report shall include the following information with respect to the institution or department:
 (A)The racial, color, and national origin groups for which membership is considered a plus factor or a minus factor and, in addition, how membership in a group is determined for individual students.
 (B)A description of how group membership is considered, including the weight given to such consideration and whether targets, goals, or quotas are used.
 (C)A statement explaining why group membership is given weight, including the determination of the desired level claimed and, with respect to the diversity rationale, its relationship to the particular educational mission of the institution or department.
 (D)A description of the consideration that has been given to racially neutral or less discriminatory alternatives as a means for achieving the same goals for which group membership is considered.
 (E)A description of how frequently the need to give weight to group membership is reassessed and how that reassessment is conducted.
 (F)An identification of the factors other than race, color, or national origin that are collected in the admissions process. If the factors described in the preceding sentence include grades or class rank in high school, scores on standardized tests (including the ACT and SAT), legacy status, sex, State residency, economic status, or other quantifiable criteria, then all raw admissions data for applicants regarding these factors, along with each individual applicant’s race, color, and national origin and the admissions decision made by the school regarding that applicant, shall accompany the report in computer-readable form, with the name of the individual student redacted but with appropriate links, so that it is possible for the Secretary of Education or other interested persons to determine through statistical analysis the weight being given to race, color, and national origin, relative to other factors.
 (G)An analysis, and also the underlying data needed to perform an analysis, of whether there is a correlation—
 (i)between membership in a group favored on account of race, color, or national origin and the likelihood of enrollment in a remediation program, relative to membership in other groups;
 (ii)between such membership and graduation rates, relative to membership in other groups; and (iii)between such membership and the likelihood of defaulting on education loans, relative to membership in other groups.
 (c)Public availabilityThe institution shall make the report publicly available. 4.Rule of constructionNothing in this Act shall be construed to allow or permit preference or discrimination on the basis of race, color, or national origin.
 5.DefinitionIn this Act, the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that the term does not include an institution of higher education outside the United States.
		
